--------------------------------------------------------------------------------

Exhibit 10.2



Execution Version



This instrument and the rights and obligations evidenced hereby, including any
liens granted pursuant thereto, are subordinate in the manner and to the extent
set forth in that certain Subordination and Intercreditor Agreement dated as of
March 30, 2020 (as amended, restated, supplemented or otherwise modified and in
effect from time to time, the “Subordination Agreement”) among (i) TWEC Loan
Collateral Agent, LLC, for itself and the other lenders party to the Junior Loan
Agreement referred to therein, (ii) each of Alimco Re Ltd., Kick-Start III, LLC,
Kick-Start IV, LLC and RJHDC, LLC, as subordinated lenders, (iii) Etailz Inc.
and each of the other Borrowers now or hereafter party thereto (the
“Borrowers”), (iv) Trans World Entertainment Corporation and each of the other
Guarantors now or hereafter party thereto (the “Guarantors”), and (v) Encina
Business Credit, LLC, as Agent (in such capacity, together with its successors
and assigns in such capacity, the “Agent”), and the lenders party thereto (the
“Senior Lenders”), to (i) the Obligations (as defined in the Loan Agreement
referred to therein) owed by the Borrowers pursuant to such Loan Agreement, and
to indebtedness refinancing the indebtedness under such agreement as
contemplated by the Subordination Agreement, and (ii) the Liens (as defined in
such Loan Agreement) granted to the Agent to secure the Obligations, and to the
Liens securing the indebtedness refinancing such Obligations; and each holder of
this instrument, by its acceptance hereof, irrevocably agrees to be bound by the
provisions of the Subordination Agreement.
 
SUBORDINATED LOAN AND SECURITY AGREEMENT
 
This Subordinated Loan and Security Agreement (as may be amended, restated or
otherwise modified from time to time, this “Agreement”) is entered into on March
30, 2020, by and among ETAILZ INC., a Washington corporation (the “Borrower”),
TRANS WORLD ENTERTAINMENT CORPORATION, a New York corporation (the “Parent”),
any Loan Party Obligor party hereto from time to time, as Loan Party Obligors, 
the lenders party hereto from time to time (collectively, the “Lenders”), and
TWEC LOAN COLLATERAL AGENT, LLC, as collateral agent for the Lenders (in such
capacity, the “Collateral Agent”). The Schedules and Exhibits to this Agreement,
as well as the Perfection Certificate attached to this Agreement, are an
integral part of this Agreement and are incorporated herein by reference.
 
1.           Definitions.
 
1.1        In addition to those capitalized terms otherwise defined in this
Agreement, the following capitalized terms shall have the meanings set forth
below:
 


(a)
“Closing Date” shall mean March 30, 2020.

 


(b)
“Collateral Assignment” means the Collateral Assignment of Agreements, dated as
of the Closing Date, by Etailz in favor of the Collateral Agent for the benefit
of the Lenders, as amended, supplemented or otherwise modified from time to
time.

 


(c)
“Discharge of Senior Indebtedness” shall mean the indefeasible payment in full,
in cash of the Senior Credit Facility Obligations (other than unasserted
contingent indemnification claims) and the permanent termination or expiration
of any commitment to make advances under the Senior Secured Credit Agreement.

 


(d)
“Guaranty” shall mean that certain Limited Guaranty dated as of the date hereof
made by Parent in favor of Collateral Agent for the benefit of the Lenders, as
amended, supplemented or otherwise modified from time to time.

 


(e)
“Insolvency Proceeding” shall mean any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other state or
federal bankruptcy or insolvency law, assignments for the benefit of creditors,
or proceedings seeking reorganization, arrangement, or other similar relief

 

--------------------------------------------------------------------------------




(f)
“Intercompany Subordination Agreement” shall mean that certain Intercompany
Subordination Agreement dated as of the date hereof between Collateral Agent and
Parent, as amended, supplemented or otherwise modified from time to time.

 


(g)
“Intercreditor Agreement” shall mean (a) that certain Subordination and
Intercreditor Agreement dated as of the date hereof by and among Borrower,
Parent, Senior Agent, Senior Lenders, Collateral Agent, and Lenders and (b) any
other subordination agreement in form and substance satisfactory to Collateral
Agent between Senior Agent, Collateral Agent and any other holder of the
Obligations.

 


(h)
“Loan Documents” shall mean, collectively, this Agreement (including all
attachments, schedules and exhibits hereto) and all guaranties, security
agreements, mortgages, other certificates, pledge agreements, landlord’s
agreements, Lock Box and Blocked Account agreements, the Collateral Assignment,
the Guaranty, the Pledge Agreement, the Intercompany Subordination Agreement,
the Intercreditor Agreement, and all other agreements, documents and instruments
now or hereafter executed or delivered by the Borrower, any Loan Party or any
Other Obligor in connection with, or to evidence the transactions contemplated
by, this Agreement.

 


(i)
“Maturity Date” means the earliest of (i) the Scheduled Maturity Date, or (ii)
such earlier date as the Obligations may be accelerated in accordance with the
terms of this Agreement.

 


(j)
“Obligations” shall mean the Loan and all other debts, liabilities, fees,
expenses, obligations, guaranties, covenants, duties and indebtedness at any
time owing by the Borrower, any Loan Party or any Obligor to the Collateral
Agent or any Lender, whether evidenced by this Agreement, any other Loan
Document or otherwise, whether arising from an extension of credit, guaranty,
indemnification or otherwise, whether direct or indirect (including those
acquired by assignment and any participation by any Lender in any Borrower’s
indebtedness owing to others), whether absolute or contingent, whether due or to
become due and whether arising before or after the commencement of a proceeding
under the Bankruptcy Code or any similar statute.

 


(k)
“Perfection Certificate” shall mean the Perfection Certificate dated as of the
Closing Date attached hereto as Exhibit A, together with any updates thereto as
contemplated by this Agreement or otherwise.

 
2

--------------------------------------------------------------------------------




(l)
“Permitted Indebtedness” shall mean: (a) the Obligations; (b) the Senior Credit
Facility Obligations; (c) the Indebtedness existing on the date hereof described
in Section 7 of the Perfection Certificate; in each case along with extensions,
refinancings, modifications, amendments and restatements thereof; provided that,
(i) the principal amount thereof is not increased, (ii) if secured by a
Permitted Lien, no additional collateral beyond that existing as of the Closing
Date is granted to secure such Indebtedness; (iii) if such Indebtedness is
subordinated to any or all of the Obligations, the applicable subordination
terms shall not be modified without the prior written consent of Collateral
Agent and (iv) the terms thereof are not modified to impose more burdensome
terms upon any Loan Party; (d) Capitalized Leases and purchase-money
Indebtedness secured by Permitted Liens in an aggregate amount not exceeding
$250,000 at any time outstanding; (e) Indebtedness incurred as a result of
endorsing negotiable instruments received in the Ordinary Course of Business;
(f) the Intercompany Subordinated Debt owing by Borrowers in an aggregate
principal amount not exceeding $10,356,140.65 at any time following the Closing
Date; and (g) any other unsecured Indebtedness in an aggregate amount of up to
$1,000,000 outstanding from time to time, so long as such Indebtedness is
subject to a subordination agreement in form and substance satisfactory to
Collateral Agent in its sole discretion, in each case under this clause (g)
along with extensions, refinancings, modifications, amendments and restatements
thereof; provided that (i)  the principal amount thereof is not increased, (ii)
the final scheduled maturity date is no earlier than 91 days after the Scheduled
Maturity Date, (iii) the applicable subordination terms shall not be modified
without the prior written consent of Collateral Agent, and (iv) the terms
thereof are not modified to impose more burdensome terms upon any Loan Party.

 


(m)
“Permitted Lien” shall mean (a) Liens securing the Senior Credit Facility
Obligations or any obligations permitted to be secured on a senior basis
pursuant to the Intercreditor Agreement; (b) purchase-money security interests
in specific items of Equipment securing Permitted Indebtedness described under
clause (d) of the definition of “Permitted Indebtedness”; (c) liens for taxes,
fees, assessments, or other governmental charges or levies, either not
delinquent or being contested in good faith by appropriate proceedings (which
proceedings have the effect of preventing the enforcement of such lien) for
which adequate reserves in accordance with GAAP are being maintained provided
the same have no priority over any of Collateral Agent’s security interests; (d)
liens of materialmen, mechanics, carriers, or other similar liens arising in the
Ordinary Course of Business and securing obligations which are not delinquent or
are being contested in good faith by appropriate proceedings (which proceedings
have the effect of preventing the enforcement of such lien) for which adequate
reserves in accordance with GAAP are being maintained; (e) liens which
constitute banker’s liens, rights of set-off, or similar rights as to deposit
accounts or other funds maintained with a bank or other financial institution
(but only to the extent such banker’s liens, rights of set-off or other rights
are in respect of customary service charges relative to such deposit accounts
and other funds, and not in respect of any loans or other extensions of credit
by such bank or other financial institution to any Loan Party); (f) cash
deposits or pledges of an aggregate amount not to exceed $50,000 to secure the
payment of worker’s compensation, unemployment insurance, or other social
security benefits or obligations, public or statutory obligations, surety or
appeal bonds, bid or performance bonds, or other obligations of a like nature
incurred in the Ordinary Course of Business; (g) judgment Liens in respect of
judgments that do not constitute an Event of Default; and (h) Liens or rights of
setoff against credit balances of Borrower with Credit Card Issuers or Credit
Card Processors or amounts owing by such Credit Card Issuers or Credit Card
Processors to Borrower in the Ordinary Course of Business, but not Liens on or
rights of setoff against any other property or assets of Borrower, pursuant to
the Credit Card Agreements to secure the obligations of Borrower to the Credit
Card Issuers or Credit Card Processors as a result of fees and chargebacks.

 
3

--------------------------------------------------------------------------------




(n)
“Pledge Agreement” shall mean that certain Pledge Agreement dated as of the date
hereof by Parent in favor of the Collateral Agent for the benefit of the
Lenders, as amended, supplemented or otherwise modified from time to time.

 


(a)
“Required Lenders” shall mean at any time Lenders then holding Loans
representing more than two-thirds of the Loans then outstanding.

 


(b)
“Restricted Account” shall mean Deposit Accounts (a) established and used (and
at all times will be used) solely for the purpose of paying current payroll
obligations of Loan Parties or the Parent, payroll taxes, worker’s compensation
or unemployment compensation, pension benefits and other similar expenses to or
for the benefit of any employees and accrued and unpaid employee compensation
(including salaries, wages, benefits and expense reimbursement) (and which do
not (and will not at any time) contain any deposits other than those necessary
to fund current payroll or expenses to or for the benefit of employees), in each
case in the Ordinary Course of Business, (b) maintained (and at all times will
be maintained) solely in connection with an employee benefit plan, but solely to
the extent that all funds on deposit therein are solely held for the benefit of,
and owned by, employees (and will continue to be so held and owned) pursuant to
such plan, (c) used specifically and exclusively for taxes required to be
collected or withheld (including, without limitation, federal and state
withholding taxes (including the employer’s share thereof), taxes owing to any
governmental unit thereof, sales, use and excise taxes, customs duties, import
duties and independent customs brokers’ charges) for which the Loan Parties or
Parent may become liable, (d) which, individually or in the aggregate with all
other accounts under this clause (d), does not have an aggregate balance which
exceeds $100,000 at any time, or (e) solely with respect to the Parent, used
solely in connection with a rabbi trust.

 


(c)
“Scheduled Maturity Date” means May 22, 2023.

 


(d)
“Senior Agent” shall mean Encina Business Credit, LLC, as agent for the lenders
under the Senior Secured Credit Agreement, together with its successors and
assigns.

 


(e)
“Senior Credit Facility Obligations” shall mean the Obligations as defined in
the Senior Secured Credit Agreement.

 


(f)
“Senior Secured Credit Agreement” shall mean that certain Loan and Security
Agreement entered into on February 20, 2020, by and among the Borrower, the Loan
Party Obligors party thereto from time to time, the lenders party thereto from
time to time, and Senior Agent, as amended, restated or otherwise modified from
time to time.

 


(g)
“Senior Secured Loan Documents” shall mean the Loan Documents as defined in the
Senior Secured Credit Agreement.

 


(h)
“Termination Date” means the date on which all of the Obligations (other than
contingent obligations for which no claims have been made) have been paid in
full in cash.

 
4

--------------------------------------------------------------------------------




(i)
“Voting Agreement” means that certain Voting Agreement, dated as of the Closing
Date, by and among the Parent and certain shareholders of the Parent.

 
1.2          Other Definitional Provisions.
 


(a)
With respect to each capitalized term used but not otherwise defined herein
(including any capitalized term used in any definition or Section that is
incorporated into this Agreement mutatis mutandis), the definition for such
capitalized term as set forth in Section 1.1 (Certain Defined Terms) of the
Senior Secured Credit Agreement shall be deemed to be incorporated into this
Agreement, mutatis mutandis, as a part hereof for all purposes.

 


(b)
Unless otherwise defined herein, the following terms are used herein as defined
in the UCC: Accounts, Account Debtor, Certificated Security, Chattel Paper,
Commercial Tort Claims, Debtor, Deposit Accounts, Documents, Electronic Chattel
Paper, Equipment, Financing Statement, Fixtures, General Intangibles, Goods,
Instruments, Inventory, Letter-of-Credit Rights, Money, Payment Intangible,
Proceeds, Secured Party, Securities Accounts, Security Agreement, Supporting
Obligations and Tangible Chattel Paper.

 
1.3        Other Definitional Provisions and References.  Sections 1.2
(Accounting Terms and Determinations) and 1.3 (Other Definitional Provisions and
References) of the Senior Secured Credit Agreement shall be deemed to be
incorporated into this Agreement, mutatis mutandis, as a part hereof for all
purposes.
 
2.            Loan and Use of Proceeds.
 
2.1        Loan.  Subject to the satisfaction of the terms and conditions
hereof, each Lender agrees to make a loan in Dollars to the Borrower on the
Closing Date in a principal amount equal to the commitment set forth opposite
such Lender’s name on Schedule 2.1 (collectively, the “Loan”), and each Lender
shall deposit, via wire-transfer or direct deposit, into an account or accounts
designated by Borrower an amount equal to the net proceeds of its portion of the
Loan; provided that no Lender shall be liable for the failure of any other
Lender to fund any portion of the Loan and no Lender will be required to fund
any portion of the Loan amount in excess of the commitment set forth opposite
such Lender’s name on Schedule 2.1.  Amounts repaid or prepaid on the Loan may
not be reborrowed.
 
2.2         Use of Proceeds.  The Borrower hereby agrees that it shall not use
the proceeds of such Loan for any purpose other than to repay a portion of the
amount due under the Intercompany Subordinated Note and to pay transaction
expenses (including attorneys fees and expenses) payable to the Collateral Agent
or the Lenders in connection with this Agreement and the other Loan Documents or
as otherwise allowed by the following sentence. The Parent agrees to use all
proceeds received on account of the Loan to (i) fund the Parent’s operating
expenses and/or, the extent permitted under the Senior Secured Credit Agreement
and the Intercreditor Agreement, contribute any proceeds not used to fund
Parent’s operating expenses back to the Borrower, and the Borrower may
immediately prepay the Obligations in the amount of such contributed amounts. 
All proceeds of the Loan will be used solely for lawful business purposes.
 
5

--------------------------------------------------------------------------------


3.           Interest.
 
(a)        Interest on the Loan shall accrue at the rate of twelve percent
(12.0%) per annum, calculated on the basis of number of days elapsed in a
360-day year; provided, that upon the occurrence and during the continuation of
an Event of Default, the Loan and all other monetary Obligations shall bear
interest at a rate per annum equal to two (2) percentage points (2.00%) in
excess of the rate otherwise applicable thereto.  Accrued interest shall be
compounded on the last day of each calendar quarter and automatically paid in
kind by becoming a part of the principal amount of the Loan.  The deposit of the
proceeds of the Loan under this Agreement in the account designated by the
Borrower on the Closing Date shall be prima facie evidence of Borrower’s
indebtedness to the Lenders for such Loan, and interest shall begin to accrue on
the principal amount of such Loan on the Business Day following such deposit.
 
(b)        Collateral Agent shall maintain a loan account for Borrowers
reflecting the Loan, along with interest accrued thereon and such other items
reflected therein (the “Loan Account”), which Loan Account shall be deemed
accurate and complete absent manifest error.  However, Collateral Agent’s
failure to maintain the Loan Account shall not affect the legality or binding
nature of any of the Obligations.
 
4.           Payment; Prepayment.
 
4.1        Payments Generally.  All outstanding monetary Obligations shall be
payable in full in cash Dollars on the Maturity Date to such account or accounts
as each Lender may designate in writing to the Borrower from time to time.  The
Borrower may, at any time or from time to time, subject to the terms of the
Intercreditor Agreement, prepay the Loan in whole or in part without premium or
penalty. Payments of all amounts due hereunder shall be made on a Business Day. 
Any payment due on a day that is not a Business Day shall be made on the next
Business Day, together with all interest (if any) accrued in the interim.
 
4.2         Application of Payments; Sharing of Payments. Subject to the terms
of the Intercreditor Agreement, any payment made under this Agreement and any
proceeds of the Collateral realized by the Collateral Agent shall be applied as
follows: (i) first, to pay any expenses then due to the Collateral Agent under
this Agreement or any other Loan Document, until paid in full, (ii) second, pro
rata to pay any expenses then due to any Lender under this Agreement or any Loan
Document, until paid in full, (iii) third, pro rata to pay any accrued and
unpaid interest then due to any Lender on the Loan, until paid in full, (iii)
fourth, pro rata to pay the unpaid principal amount of the Loan due to each
Lender, until paid in full, (iv) fifth, pro rata to pay any other Obligations,
until paid in full, and (v) sixth, to Borrower (to an account designated by the
Borrower) or such other Person entitled thereto under applicable law. For
purposes of the foregoing, “paid in full” means payment of all amounts owing
under the Loan Documents according to the terms thereof, including attorneys
fees, other professional fees, interest (and specifically including interest
accrued after the commencement of any Insolvency Proceeding), default interest,
interest on interest, and expense reimbursements, whether or not the same would
be or is allowed or disallowed in whole or in part in any Insolvency Proceeding,
but excluding contingent obligations for which no claims have been made.  Each
Lender hereby agrees that to the extent it receives any payment or proceeds of
any Collateral in excess of its pro rata share as contemplated by this Section
4.2, such Lender agrees to promptly turn over any such excess amount to the
Collateral Agent or the other Lenders, as applicable.
 
4.3        Obligations Unconditional; Reversal of Payments; Notes; Joint and
Several Liability.  Sections 2.7(a) (other than the last sentence thereof),
2.7(c), 2.8, 2.9 and 2.12 of the Senior Secured Credit Agreement shall be deemed
to be incorporated into this Agreement, mutatis mutandis, as a part hereof for
all purposes.
 
6

--------------------------------------------------------------------------------


5.           Security.
 
5.1        Grant of Security Interest.  To secure the full payment and
performance of all of the Obligations, each Loan Party Obligor and the Parent
hereby assigns to the Collateral Agent, a continuing security interest in all
property of each such Loan Party Obligor and the Parent, whether tangible or
intangible, real or personal, now or hereafter owned, existing, acquired or
arising and wherever now or hereafter located, including: (a) all Accounts and
Credit Card Receivables and all Goods whose sale, lease or other disposition by
any Loan Party Obligor or the Parent has given rise to Accounts and have been
returned to, or repossessed or stopped in transit by, any Loan Party Obligor or
the Parent; (b) all Chattel Paper (including Electronic Chattel Paper),
Instruments, Documents, and General Intangibles (including all patents, patent
applications, trademarks, trademark applications, trade names, trade secrets,
goodwill, copyrights, copyright applications, registrations, licenses, software,
franchises, customer lists, tax refund claims, claims against carriers and
shippers, guaranty claims, contracts rights, payment intangibles, security
interests, security deposits and rights to indemnification); (c) all Inventory;
(d) all Goods (other than Inventory), including Equipment, vehicles, and
Fixtures; (e) all Investment Property, including all rights, privileges,
authority, and powers of each Loan Party Obligor and the Parent as an owner or
as a holder of Pledged Equity, including all economic rights, all control
rights, authority and powers, and all status rights of each Loan Party Obligor
and the Parent as a member, equity holder or shareholder, as applicable, of each
Issuer; (f) all Deposit Accounts, bank accounts, deposits, money and cash; (g)
all Letter-of-Credit Rights; (h) all Commercial Tort Claims (if any); (i) all
Supporting Obligations; (j) all Intellectual Property; (k) any other property
(including, without limitation, the Intercompany Subordinated Note) of any Loan
Party Obligor or the Parent now or hereafter in the possession, custody or
control of the Senior Agent, the Collateral Agent or any bailee, agent or any
parent, Affiliate or Subsidiary of the Collateral Agent, for any purpose
(whether for safekeeping, deposit, collection, custody, pledge, transmission or
otherwise); and (l) all additions and accessions to, substitutions for, and
replacements, products and Proceeds of the foregoing property, including
proceeds of all insurance policies insuring the foregoing property (including
hazard, flood and credit insurance), and all of each Loan Party Obligor’s books
and records relating to any of the foregoing and to any Loan Party’s business
(collectively, the “Collateral”).  Notwithstanding anything to the contrary
contained in clauses (a) through (l) above, the security interest created by
this Agreement shall not extend to, and the term “Collateral” shall not include,
any Excluded Property.
 
5.2        Possessory Collateral. Promptly, but in any event no later than
thirty (30) days after any Loan Party Obligor’s or Parent’s receipt of any
portion of the Collateral in an amount in excess of $100,000 in the aggregate
evidenced by an agreement, Instrument or Document, including any Tangible
Chattel Paper and any Investment Property consisting of certificated securities,
subject to the Discharge of Senior Indebtedness, such Loan Party Obligor or the
Parent, as applicable, shall deliver the original thereof to Collateral Agent
together with an appropriate endorsement or other specific evidence of
assignment thereof to Collateral Agent (in form and substance reasonably
acceptable to Collateral Agent). If an endorsement or assignment of any such
items shall not be made for any reason, Collateral Agent is hereby irrevocably
authorized, subject to the Discharge of Senior Indebtedness, as attorney and
agent-in-fact (coupled with an interest) for each Loan Party Obligor, to endorse
or assign the same on such Loan Party Obligor’s behalf.  Notwithstanding
anything to the contrary herein or in any other Loan Document, prior to the
Discharge of Senior Indebtedness, the delivery or transfer of any Collateral to,
or the control of any Collateral by, the Senior Agent, shall satisfy any
delivery, transfer or control requirement herein or in any Loan Document.
 
7

--------------------------------------------------------------------------------


5.3       Further Assurances.  Each Loan Party Obligor and the Parent shall, at
its own cost and expense, promptly and duly take, execute, acknowledge and
deliver (and/or use commercially reasonable efforts to cause each other
applicable Person to take, execute, acknowledge and deliver) all such further
acts, documents, agreements and instruments as Collateral Agent may from time to
time reasonably require in order to (a) carry out the intent and purposes of the
Loan Documents and the transactions contemplated thereby, (b) establish, create,
preserve, protect and perfect a first priority lien (subject only to Permitted
Liens) in favor of the Collateral Agent in all the Collateral (wherever located)
from time to time owned by the Loan Party Obligors and in all capital stock and
other equity from time to time issued by the Loan Parties (other than Parent)
constituting Collateral (including appraisals of real property in compliance
with FIRREA), (c) cause each domestic Subsidiary of a Borrower to guaranty all
of the Obligations, all pursuant to documentation that is in form and substance
reasonably satisfactory to the Collateral Agent, and (d) facilitate the
collection of the Collateral.  Without limiting the foregoing, each Loan Party
Obligor and Parent shall, at its own cost and expense, promptly and duly take,
execute, acknowledge and deliver (and/or use commercially reasonable efforts to
cause each other applicable Person to take, execute, acknowledge and deliver) to
Collateral Agent all promissory notes, security agreements, agreements with
landlords, mortgagees and processors and other bailees, subordination and
intercreditor agreements, credit card processor agreements, credit card
notification agreements and other agreements, instruments and documents, in each
case in form and substance reasonably acceptable to Collateral Agent, as
Collateral Agent may reasonably request from time to time to perfect, protect
and maintain Collateral Agent’s security interests in the Collateral, including
the required priority thereof, and to fully carry out the transactions
contemplated by the Loan Documents.
 
5.4       UCC Financing Statements.  Each Loan Party Obligor and Parent
authorizes Collateral Agent to file, transmit or communicate, as applicable,
from time to time, UCC Financing Statements, along with amendments and
modifications thereto, in all filing offices selected by Collateral Agent,
listing such Loan Party Obligor or Parent, as applicable, as the Debtor and
Collateral Agent as the Secured Party, and describing the collateral covered
thereby in such manner as Collateral Agent may elect, including using
descriptions such as “all personal property of debtor” or “all assets of
debtor,” or words of similar effect, in each case without such Loan Party
Obligor’s signature.
 
5.5        Release.  Section 5.5 (Releases) of the Senior Secured Credit
Agreement shall be deemed to be incorporated into this Agreement, mutatis
mutandis, as a part hereof for all purposes.
 
6.          Certain Provisions Regarding Accounts, Inventory, and Collections.
 
6.1        Deposit Accounts and Lockboxes.  Each Loan Party Obligor and the
Parent hereby represents and warrants that all Deposit Accounts and all other
depository and other accounts maintained by each Loan Party Obligor or the
Parent as of the Closing Date are described in Section 3 of the Perfection
Certificate, which description includes for each such account the name of the
Loan Party Obligor or Parent maintaining the account, the name of the financial
institution at which the account is maintained, the account number and the
purpose of the account. After the Closing Date, no Loan Party Obligor or Parent
shall open any new Deposit Account or any other depository or other account
without the prior written consent of Senior Agent (prior to the Discharge of
Senior Indebtedness) or the Collateral Agent and without updating Section 3 of
the Perfection Certificate to reflect such Deposit Account or other account and,
unless such account is a Restricted Account, entering into a control agreement
in favor of the Collateral Agent, which control agreement is in form and
substance acceptable to the Collateral Agent. No Deposit Account or other
account of any Loan Party Obligor or the Parent shall at any time constitute a
Restricted Account other than accounts expressly indicated on Section 3 of the
Perfection Certificate as being Restricted Accounts (and each Loan Party Obligor
hereby represents and warrants that each such account shall at all times meet
the requirements set forth in the definition of “Restricted Account” to qualify
as a Restricted Account).  Following the Discharge of Senior Indebtedness, each
Loan Party Obligor and Parent will, at its expense, establish (and revise from
time to time as the Collateral Agent may reasonably require) procedures
acceptable to the Collateral Agent, in the Collateral Agent’s reasonable
discretion, for the collection of checks, wire transfers and all other proceeds
of all of such Loan Party Obligor’s Accounts and other Collateral
(“Collections”), which shall include (a) directing all Account Debtors to send
all Account proceeds directly to a post office box designated by the Collateral
Agent, either in the name of such Loan Party Obligor (but as to which the
Collateral Agent has exclusive access) or, at the Collateral Agent’s option, in
the name of the Collateral Agent, as applicable (a “Lock Box”) and (b)
depositing all Collections received by such Loan Party Obligor  into one or more
bank accounts maintained in the name of such Loan Party Obligor (but as to which
the Collateral Agent has exclusive access) or, at the Collateral Agent’s option,
in the name of the Collateral Agent, as applicable (each, a “Blocked Account”),
under an arrangement reasonably acceptable to the Collateral Agent, in the name
of the Collateral Agent, as applicable, with a depository bank reasonably
acceptable to the Collateral Agent, pursuant to which all funds deposited into
each Blocked Account are to be transferred to the Collateral Agent in such
manner, and with such frequency, as the Collateral Agent shall specify, and/or
(c) a combination of the foregoing. Following the Discharge of Senior
Indebtedness, each Loan Party Obligor agrees to execute, and to cause its
depository banks and other account holders to execute, such Lock Box and Blocked
Account control agreements and other documentation as the Collateral Agent shall
require from time to time in connection with the foregoing, all in form and
substance reasonably satisfactory to the Collateral Agent, and in any event such
arrangements and documents must be in place on the date hereof with respect to
accounts in existence on the date hereof, or prior to any such account being
opened with respect to any such account opened after the date hereof, in each
case excluding Restricted Accounts.
 
8

--------------------------------------------------------------------------------


6.2       Credit Card Processing and Limitations on Accounts.  Clauses (b) and
(c) of Section 6.1 (Lock Boxes and Blocked Accounts) of the Senior Secured
Credit Agreement shall be deemed to be incorporated into this Agreement, mutatis
mutandis, as a part hereof for all purposes.
 
6.3       Power of Attorney.  Section 6.4 (Power of Attorney) of the Senior
Secured Credit Agreement shall be deemed to be incorporated into this Agreement,
mutatis mutandis, as a part hereof for all purposes; provided that each
reference to Loan Party Obligors contained therein shall be deemed to include
the Parent.
 
6.4        Disputes.  Each Loan Party Obligor shall promptly notify the
Collateral Agent of all disputes or claims relating to its Accounts, Credit Card
Receivables and Chattel Paper in excess of $50,000. Each Loan Party Obligor
agrees that following the Discharge of Senior Indebtedness, it will not, without
Collateral Agent’s prior written consent (which consent shall not be
unreasonably withheld, conditioned or delayed), compromise or settle any of its
Accounts, Credit Card Receivables or Chattel Paper for less than the full amount
thereof, grant any extension of time for payment of any of its Accounts, Credit
Card Receivables or Chattel Paper, release (in whole or in part) any Account
Debtor or other person liable for the payment of any of its Accounts or Chattel
Paper or grant any credits, discounts, allowances, deductions, return
authorizations or the like with respect to any of its Accounts, Credit Card
Receivables or Chattel Paper; except (unless otherwise directed by the
Collateral Agent during the existence of a Default or an Event of Default) such
Loan Party Obligor may take any of such actions in the Ordinary Course of
Business consistent with past practices, provided that Borrower promptly reports
the same to the Collateral Agent if the aggregate amount in any month exceeds
$10,000.
 
6.5        Invoices. Following the Discharge of Senior Indebtedness, at
Collateral Agent’s request after the occurrence and during the continuance of a
Default or Event of Default, each Loan Party Obligor will cause all invoices and
statements that it sends to Account Debtors or other third parties to be marked
and authenticated, in a manner reasonably satisfactory to Collateral Agent, to
reflect the Collateral Agent’s security interest therein and payment
instructions (including, but not limited to, in a manner to meet the
requirements of Section 9-404(a)(2) of the UCC).
 
6.6         Inventory.
 


(a)
Returns. No Loan Party Obligor will accept returns of any Inventory from any
Account Debtor except in the Ordinary Course of Business.



9

--------------------------------------------------------------------------------




(b)
Third Party Locations. No Loan Party Obligor will, without Senior Agent’s prior
written consent (or the prior written consent of the Collateral Agent following
a Discharge of Senior Indebtedness), at any time, store any Inventory with any
warehouseman or other third party other than as set forth in Section 1(d) of the
Perfection Certificate.





(c)
Sale on Return, etc. No Loan Party Obligor will, without Senior Agent’s prior
written consent (or the written consent of the Collateral Agent following a
Discharge of Senior Indebtedness), at any time, sell any Inventory on a
sale-or-return, guaranteed sale, consignment, or other contingent basis.





(d)
Fair Labor Standards Act. Each Loan Party Obligor represents, warrants and
covenants that, at all times, all of the Inventory of each Loan Party Obligor
has been, at all times will be, produced only in accordance with the Fair Labor
Standards Act of 1938 and all rules, regulations and orders promulgated
thereunder.

 
7.         Conditions Precedent to Loan.  Each Lender’s obligation to fund its
portion of the Loan under this Agreement is subject to the following conditions
precedent (as well as any other conditions set forth in this Agreement or any
other Loan Document), all of which must be satisfied in a manner acceptable to
such Lender (and as applicable, pursuant to documentation which in each case is
in form and substance acceptable to such Lender):
 
7.1        Each Loan Party Obligor and the Parent shall have duly executed
and/or delivered, or, as applicable, shall have caused such other applicable
Persons to have duly executed and or delivered, to such Lender each of the items
listed on closing checklist attached hereto as Exhibit B;
 
7.2       Parent shall have adopted a “poison pill” plan to discourage changes
in ownership that would trigger limitations on the use of net operating loss
carryforwards pursuant to Section 382 of the Code, in form and substance
acceptable to the Lenders;
 
7.3         Since February 2, 2019, no event shall have occurred which has had,
or could reasonably be expected to have, a Material Adverse Effect on any Loan
Party or the Parent;
 
7.4        The Parent shall have adopted resolutions (i) setting the size of the
board of directors of the Parent (the “Board”) at three (3) directors and (ii)
taking necessary steps to appoint to the Board, to the extent not already
members thereof, the individuals identified in the Voting Agreement;
 
7.5       No Default or Event of Default under the Senior Secured Credit
Agreement, or any related loan document shall have occurred and be continuing as
of the Closing Date, immediately before and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents;
 
7.6        Each of the representations and warranties set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
respects as of the date such Loan is made (or, to the extent any representations
or warranties are expressly made solely as of an earlier date, such
representations and warranties shall be true and correct as of such earlier
date), both before and after giving effect thereto;
 
7.7        Borrowers shall have paid all out-of-pocket expenses of the
Collateral Agent and the Lenders invoiced through the Closing Date; and
 
10

--------------------------------------------------------------------------------


7.8        No Default or Event of Default shall be in existence, both before and
after giving effect thereto.
 
8.          Representations and Warranties and Affirmative Covenants.
 
8.1       Loan Party Obligors and Parent.  To induce the Collateral Agent and
the Lenders to enter into this Agreement, the representations, warranties, and
covenants made by each Loan Party Obligor and Parent under Section 7
(Representations, Warranties and Affirmative Covenants) of the Senior Secured
Credit Agreement (other than Sections 7.4 (Accounts,  Credit Card Receivables
and Chattel Paper), 7.5 (Electronic Chattel Paper), 7.13 (Use of Proceeds),
7.15(c) (Financial, Collateral and Other Reporting/Notices), the last sentence
of Section 7.23(b), Sections 7.24 (Access to Collateral, Books and Records),
7.25 (Appraisals), 7.27 (Reserved), 7.28 (Reserved) and 7.29 (Post-Closing
Matters) thereto) are incorporated herein mutatis mutandis (it being understood
and agreed that (a) each such representation and warranty (i) will be made as of
the date hereof (except to the extent any such representation or warranty
expressly relates only to any earlier or specified date, in which case such
representation or warranty will be made as of such earlier or specified date)
and (ii) shall not be affected by any knowledge of, or any investigation by, the
Collateral Agent, any Lender or the Senior Agent or any lender under the Senior
Secured Credit Facility, (b) each such covenant shall continuously apply with
respect to all times commencing on the date hereof and continuing until the
Termination Date, and (c) Parent’s and each Loan Party Obligor’s obligations
hereunder in respect of Section 7.14 (Insurance) of the Senior Secured Credit
Agreement, as incorporated herein mutatis mutandis, shall be subject to Section
8.4 hereof.
 
8.2        Electronic Chattel Paper.  To the extent that any Loan Party Obligor
or Parent obtains or maintains any Electronic Chattel Paper in an aggregate
amount in excess of $100,000, such Loan Party Obligor or Parent, as applicable,
shall at all times create, store and assign the record or records comprising the
Electronic Chattel Paper in such a manner that (a) a single authoritative copy
of the record or records exists which is unique, identifiable and except as
otherwise provided below, unalterable, (b) the authoritative copy identifies the
Senior Agent (or after the Discharge of Senior Indebtedness, the Collateral
Agent) as the assignee of the record or records, (c) the authoritative copy is
communicated to and maintained by Senior Agent (or after the Discharge of Senior
Indebtedness, the Collateral Agent) or its designated custodian, (d) copies or
revisions that add or change an identified assignee of the authoritative copy
can only be made with the participation of Senior Agent (or after the Discharge
of Senior Indebtedness, the Collateral Agent), (e) each copy of the
authoritative copy and any copy of a copy is readily identifiable as a copy that
is not the authoritative copy and (f) any revision of the authoritative copy is
readily identifiable as an authorized or unauthorized revision.
 
8.3        Access to Collateral, Books and Records.  At reasonable times and, so
long as no Event of Default has occurred and is continuing, upon reasonable
prior notice, Collateral Agent and its representatives or agents shall have the
right to inspect the Collateral and to examine and copy each Loan Party’s and
the Parent’s books and records. Each Loan Party Obligor and Parent agrees to
give Collateral Agent access to any or all of Parent’s, Loan Party Obligor’s,
and each of its Subsidiaries’, premises to enable Collateral Agent to conduct
such inspections and examinations.  Following an Event of Default, such
examinations shall be at the Borrower’s expense.  Upon the occurrence and during
the continuance of an Event of Default, subject to the Discharge of Senior
Indebtedness, the Collateral Agent may, at Borrowers’ expense, use each Loan
Party’s and Parent’s personnel, computer and other equipment, programs, printed
output and computer readable media, supplies and premises for the collection,
sale or other disposition of Collateral to the extent Collateral Agent, in its
reasonable discretion, deems appropriate. Each Loan Party Obligor and Parent
hereby irrevocably authorizes all accountants and third parties to disclose and
deliver to the Collateral Agent, at Borrowers’ expense, all financial
information, books and records, work papers, management reports and other
information in their possession regarding the Loan Parties or the Parent.
 
11

--------------------------------------------------------------------------------


8.4        Post-Closing Matters.  Loan Party Obligors and the Parent, as
applicable, shall satisfy the requirements set forth on Schedule 8.4 hereof on
or before the dates specified therein or such later date to be determined by
Collateral Agent, at its sole option, each of which shall be completed or
provided in form and substance reasonably satisfactory to the Collateral Agent.
The failure to satisfy any such requirement on or before the date when due (or
within such longer period as the Collateral Agent may agree at its sole option)
shall be an Event of Default, except as otherwise agreed to by the Collateral
Agent at its sole option.
 
8.5        Voting Agreement.  From and after the first shareholder meeting of
Parent held after the Closing Date, the board of the Parent shall consist of
three directors appointed in accordance with the terms and provisions of the
Voting Agreement.
 
8.6       Warrants or Options.  Except as set forth on Schedule 8.6, as of the
Closing Date, there are no outstanding contracts, options, warrants,
instruments, documents or agreements binding upon the Parent granting to any
Person or group of Persons any right to purchase or acquire shares of the
Parent’s capital stock.
 
9.          Negative Covenants.
 
9.1      Loan Party Obligors.  The negative covenants set forth in Section 8(a)
(Negative Covenants) of the Senior Secured Credit Agreement are incorporated
herein mutatis mutandis; provided that, the reference to the “Alimco
Subordinated Debt Documents” in Section 8(a)(xxi) shall be deemed to be a
reference to the “Senior Secured Loan Documents” for purposes of this Section
9.1 only.
 
9.2        Parent. The negative covenants set forth in Section 8(b) (Negative
Covenants) of the Senior Secured Credit Agreement are incorporated herein
mutatis mutandis.
 
10.        Release, Limitation of Liability and Indemnity.  Section 10 (Release,
Limitation of Liability and Indemnity) of the Senior Secured Credit Agreement
shall be deemed to be incorporated into this Agreement, mutatis mutandis, as a
part hereof for all purposes.
 
11.        Default. Each of the following shall constitute an “Event of Default”
under this Agreement:
 
11.1       Payment. If any Loan Party Obligor or Other Obligor fails to pay when
due, any principal or interest payment or other monetary Obligation required
under this Agreement or any other Loan Document;
 
11.2       Breaches of Representations and Warranties. If any warranty,
representation, statement, report or certificate made or delivered to the
Collateral Agent or any Lender by or on behalf of any Loan Party or Other
Obligor is untrue or misleading in any material respect (except where such
warranty or representation is already qualified by Material Adverse Effect,
materiality, dollar thresholds or similar qualifications, in which case such
warranty or representation shall be accurate in all respects);
 
11.3      Breaches of Covenants.
 


(a)
If any Loan Party defaults in the due observance or performance of any covenant,
condition or agreement contained in Sections 2.2, 5.2, 6.1, 6.2, 6.5, 6.6, 8.1
(but solely in respect of Sections 7.2 (limited to the last sentence thereof),
7.3, 7.14 (but subject to Section 8.4 hereof), 7.15 (excluding Section 7.15(c)),
and 7.26 of the Senior Secured Credit Agreement that are incorporated by
reference therein), 8.3, 8.4, or 9.1 hereto;

 
12

--------------------------------------------------------------------------------




(b)
If the Parent defaults in the due observance or performance of any covenant,
condition or agreement contained in Sections 2.2, 5.2, 6.1, 8.1 (but solely in
respect of Sections 7.2 (limited to the last sentence thereof), 7.3, 7.14 (but
subject to Section 8.4 hereof), and 7.15 (excluding Section 7.15(c)) of the
Senior Secured Credit Agreement that are incorporated by reference therein),
8.4, or 9.2 hereto; or

 


(c)
If any Loan Party or Parent defaults in the due observance or performance of any
covenant, condition or agreement contained in any provision of this Agreement or
any other Loan Document and not addressed in clauses Sections 11.1, 11.2,
11.3(a), or 11.3(b) hereto, and the continuance of such default unremedied for a
period of fifteen (15) Business Days; provided that such fifteen (15) Business
Day grace period shall not be available for any default that is not reasonably
capable of being cured within such period or for any intentional default;

 
11.4       Judgment. If one or more judgments aggregating in excess of $250,000
is obtained against any Loan Party or Parent which remains unstayed for more
than thirty (30) days or is enforced;
 
11.5      Cross-Default. If any default occurs with respect to any Indebtedness
(other than the Obligations, the Senior Credit Facility Obligations, or the
Intercompany Subordinated Debt) of any Loan Party or Parent in an aggregate
principal amount in excess of $250,000 if (i) such default shall consist of the
failure to pay such Indebtedness when due, whether by acceleration or otherwise
or (ii) the effect of such default is to permit the holder, with or without
notice or lapse of time or both, to accelerate the maturity of any such
Indebtedness or to cause such Indebtedness to become due prior to the stated
maturity thereof (without regard to the existence of any subordination or
intercreditor agreements);


11.6      Cross Acceleration to Senior Secured Credit Agreement. There occurs
any “Event of Default” under the Senior Secured Credit Agreement and the Senior
Credit Facility Obligations are declared to be due and payable, or required to
be prepaid (other than by a regularly scheduled prepayment or mandatory
prepayment in accordance with the terms of the Senior Secured Loan Documents),
redeemed, purchased or defeased, in each case, prior to the Scheduled Maturity
Date (as defined in the Senior Secured Credit Agreement);
 
11.7       Dissolution; Cessation of Business. The dissolution, termination of
existence or suspension or cessation of business as usual of any Loan Party or
Parent;
 
11.8      Voluntary Bankruptcy or Similar Proceedings.  If any Loan Party or
Other Obligor shall apply for or consent to the appointment of a receiver,
trustee, custodian or liquidator of it or any of its properties, admit in
writing its inability to pay its debts as they mature, make a general assignment
for the benefit of creditors, be adjudicated a bankrupt or insolvent or be the
subject of an order for relief under the Bankruptcy Code or under any bankruptcy
or insolvency law of a foreign jurisdiction, or file a voluntary petition in
bankruptcy, or a petition or an answer seeking reorganization or an arrangement
with creditors or to take advantage of any bankruptcy, reorganization,
insolvency, readjustment of debt, dissolution or liquidation law or statute, or
an answer admitting the material allegations of a petition filed against it in
any proceeding under any such law, or take or permit to be taken any action in
furtherance of or for the purpose of effecting any of the foregoing;
 
11.9       Involuntary Bankruptcy or Similar Proceedings. The commencement of an
involuntary case or other proceeding against any Loan Party or Other Obligor
seeking liquidation, reorganization or other relief with respect to it or its
debts under any bankruptcy, insolvency or other similar applicable law or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or if an order
for relief is entered against any Loan Party or Other Obligor under any
bankruptcy, insolvency or other similar applicable law as now or hereafter in
effect; provided that if such commencement of proceedings is involuntary, such
action shall not constitute an Event of Default unless such proceedings are not
dismissed within sixty (60) days after the commencement of such proceedings;
 
13

--------------------------------------------------------------------------------


11.10     Revocation or Termination of Guaranty or Security Documents. The
actual or attempted revocation or termination of, or limitation or denial of
liability under, any guaranty of any of the Obligations, or any security
document securing any of the Obligations, by any Loan Party or Other Obligor;
 
11.11     Subordinated Indebtedness.
 


(a)
A Default or Event of Default (as such terms are defined in the Intercompany
Subordinated Debt Documents) with respect to the Intercompany Subordinated Debt
or the occurrence of any condition or event that results in the Intercompany
Subordinated Debt becoming due prior to its scheduled maturity as of the Closing
Date or permits any holder or holders of the Intercompany Subordinated Debt or
any trustee or agent on its or their behalf to cause the Intercompany
Subordinated Debt to become due, or require the prepayment, repurchase,
redemption of defeasance thereof, prior to its scheduled maturity as of the
Closing Date; or

 


(b)
If any Loan Party makes any payment on account of the Intercompany Subordinated
Debt or any Indebtedness or obligation which has been contractually subordinated
to the Obligations other than payments which are permitted hereunder or by the
applicable subordination provisions pertaining thereto, or if any Person who has
subordinated such Indebtedness or obligations attempts to limit or terminate any
applicable subordination provisions pertaining thereto, in each case, including
the Intercompany Subordination Agreement;

 
11.12     Criminal Indictment or Proceedings. If there is any actual indictment
or conviction of any Loan Party or Parent or any of their respective senior
officers, under any criminal statute in each case related to a felony committed
in the direct conduct of any Loan Party’s or Parent’s business;
 
11.13    Change of Control. If (i) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act as in effect on the Closing
Date), other than the Permitted Holders, acquires, or shall be the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act as in effect
on the Closing Date) of, 35% or more of the outstanding direct or indirect
equity interests of Parent on a fully diluted basis unless the Permitted Holders
own more than 50% of the outstanding direct or indirect equity interests of
Parent on a fully diluted basis, (ii) Parent ceases to possess the right to
elect (through contract, ownership of voting securities or otherwise) at all
times a majority of the board of directors (or similar governing body) of
Borrower and to direct the management policies and decisions of Borrower, (iii)
Parent ceases to directly own and control 100% of each class of the outstanding
equity interests of Borrower or (iv) Borrower ceases to, directly or indirectly,
own and control 100% of each class of the outstanding equity interests of each
other Loan Party;
 
11.14     Change of Management. If (i) Kunal B. Chopra ceases to be employed as,
and actively perform the duties of, the chief executive officer of each Loan
Party, or (ii) Brock J. Kowalchuk ceases to be employed as, and actively perform
the duties of, the chief financial officer of each Loan Party, in each case
unless a successor (or interim successor) is appointed within ninety (90) days
after the termination of such individual’s employment and such successor (or
interim successor) is reasonably satisfactory to the Senior Agent (or after the
Discharge of Senior Indebtedness, the Collateral Agent);
 
14

--------------------------------------------------------------------------------


11.15     Invalid Liens. If any Lien purported to be created by any Loan
Document shall cease to be a valid perfected first priority Lien (subject only
to Permitted Liens) on any material portion of the Collateral, or any Loan Party
or Parent shall assert in writing that any Lien purported to be created by any
Loan Document is not a valid perfected first-priority lien (subject only to
Permitted Liens) on the assets or properties purported to be covered thereby,
except, in each case, (i) as a result of the sale or other disposition of the
applicable Collateral in a transaction permitted under any Loan Document, (ii)
the release by Collateral Agent of any Liens on the Collateral pursuant to this
Agreement, (iii) as a result of the failure of the Collateral Agent (or, prior
to the Discharge of Senior Indebtedness, Senior Agent) to maintain possession of
any Collateral or (iv) as a result of the failure of the Collateral Agent to
file continuation statements with respect to any financing statement;
 
11.16    Termination of Loan Documents. If any of the Loan Documents shall cease
to be in full force and effect (other than as a result of the discharge thereof
in accordance with the terms thereof or by written agreement of all parties
thereto);
 
11.17    Liquidation Sales. The determination by any Loan Party or Parent to
employ an agent or other third party or otherwise engage any Person or solicit
proposals for the engagement of any Person (i) in connection with the proposed
liquidation of all or a material portion of its assets, or (ii) to conduct any
so-called liquidation or “Going-Out-Of-Business” sales;
 
11.18    Loss of Collateral. The (i) uninsured loss, theft, damage or
destruction of any of the Collateral in an amount in excess of $250,000 in the
aggregate for all such events during any Fiscal Year, or (ii) except as
permitted hereby, the sale, lease or furnishing under a contract of service of,
any of the Collateral; or
 
11.19     Plans. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party or Parent or any Subsidiary under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of $250,000, (ii) the existence of any Lien under Section 430(k) or
Section 303(k) or Section 4068 of ERISA on any assets of a Loan Party or Parent,
or (iii) a Loan Party or Parent or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $250,000.
 
12.         Rights and Remedies upon an Event of Default.
 
12.1      Should any one or more Events of Default occur and continue to exist
under this Agreement as provided above, in addition to other rights and remedies
provided for herein or otherwise available at law, Collateral Agent may (in its
sole discretion), or at the direction of the Required Lenders, shall: (i)
accelerate the payments due under, and/or maturity of, this Agreement and insist
upon immediate payment in full in cash of the Obligations; and (ii) take any and
all other and further actions and avail itself of any and all rights and
remedies available to the Lender under this Agreement, any other Loan Document,
under law or in equity. Notwithstanding the foregoing sentence, upon the
occurrence of any Event of Default described in Section 11.8 or Section 11.9,
without notice, demand or other action by Collateral Agent all of the
Obligations shall immediately become due and payable whether or not payable on
demand prior to such Event of Default.
 
12.2      Section 11.3 (Remedies with Respect to Collateral) of the Senior
Secured Credit Agreement is hereby incorporated into this Agreement, mutatis
mutandis, as a part hereof for all purposes.


15

--------------------------------------------------------------------------------


12.3      During the continuance of one or more Events of Default, Collateral
Agent may obtain the appointment of a Receiver as contemplated by pursuant to
Section 12.2, without notice to, or demand of any Loan Party or any Other
Obligor.
 
13.         Loan Guaranty.  Section 12.1 (Loan Guaranty) of the Senior Secured
Credit Agreement is hereby incorporated into this Agreement, mutatis mutandis,
as a part hereof for all purposes.
 
14.         Payments Free of Taxes. Section 13 (Payments Free of Taxes;
Obligation to Withhold; Payments on Account of Taxes) of the Senior Secured
Credit Agreement are hereby incorporated into this Agreement, mutatis mutandis,
as a part hereof for all purposes.
 
15.        Notices.   Unless otherwise provided in this Agreement, all notices
relating to this Agreement or any other Loan Document shall be in writing and
shall be personally delivered or sent by registered or certified mail (postage
prepaid, return receipt requested), overnight courier, electronic mail (at such
email addresses as Borrower, any other Loan Party, any Other Obligor, Collateral
Agent or any Lender, as applicable, may designate to each other in accordance
herewith), or telefacsimile to Borrower, any other Loan Party, any Other
Obligor, Collateral Agent or any Lender, as the case may be, at its address set
forth below:
 
If to Borrower, any other Loan Party or any Other Obligor:


Etailz Inc.
2818 N. Sullivan Road, Suite #130
Spokane Valley, Washington 99216
Attention: Kunal Chopra, Chief Executive Officer
Email: Kunal@etailz.com


with a copy to:


Cahill Gordon & Reindel LLP
80 Pine Street
New York, NY 10005
Attention: Marc Lashbrook
Email: MLashbrook@cahill.com


If to Collateral Agent or any Lender:


Alimco Re Ltd.
2336 SE Ocean Blvd., #400
Stuart, FL 34996
Attention: Jonathan Marcus, Chief Executive Officer
Email: jon@limadvisory.com


with a copy to:


K&L Gates LLP
1717 Main Street, Suite 2800
Attention: Jonathan Vance
Email: jonathan.vance@klgates.com


and


16

--------------------------------------------------------------------------------


RJHDC, LLC
c/o Independent Family Office, LLC
677 Broadway, 7th Floor
Albany, NY 12207
Tel: (518) 452-8050 ext. 1
Fax: (518) 452-8053


with a copy to:


Schoeneck & King
22 Corporate Woods, Suite 501
Albany, NY 12211
Attention: Jennifer Boll
Email: jboll@bsk.com


and


Kick-Start III, LLC
Kick-Start IV, LLC
1925 S. Stevens
Spokane, WA 99203
Attention: Tom Simpson
Email: tom@nwva.com


Collateral Agent, any Lender, Borrower, any other Loan Party or any Other
Obligor may change the address at which they are to receive notices hereunder,
by notice in writing in the foregoing manner given to the other parties. All
notices or demands sent in accordance with this Section 15, other than notices
by Collateral Agent in connection with enforcement rights against the Collateral
under the provisions of the Code, shall be deemed received on the earlier of the
date of actual receipt or 3 Business Days after the deposit thereof in the
mail.  Borrower and Parent acknowledge and agree that notices sent by Collateral
Agent in connection with the exercise of enforcement rights against Collateral
under the provisions of the Code shall be deemed sent when deposited in the mail
or personally delivered, or, where permitted by law, transmitted by
telefacsimile or any other method set forth above.


16.       Miscellaneous. Sections 15.2 (Severability), 15.3 (Integration), 15.4
(Waivers), 15.6 (Time of Essence), 15.7 (Expenses, Fee and Costs Reimbursement),
15.8 (Benefit of Agreement; Assignability) (it being understood that reference
therein to Section 15.9 of the Senior Secured Credit Agreement shall be deemed a
reference to Section 18 hereof), 15.10 (Participations), 15.11 (Headings;
Construction), 15.12 (USA PATRIOT Act Notification), 15.13 (Counterparts;
Fax/Email Signatures), 15.14 (Governing Law), 15.15 (Consent to Jurisdiction;
Waiver of Jury Trial; Consent to Service of Process), and 15.17
(Confidentiality) of the Senior Secured Credit Agreement are hereby incorporated
into this Agreement, mutatis mutandis, as a part hereof for all purposes.
 
17

--------------------------------------------------------------------------------


17.       Amendments.  No amendment, modification or waiver of, or consent with
respect to, any provision of this Agreement or the other Loan Documents shall in
any event be effective unless the same shall be in writing and acknowledged by
the Loan Parties, Parent and the Required Lenders, and then any such amendment,
modification, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided that, no amendment,
modification, waiver or consent shall (i) increase the commitment of any Lender
without the written consent of such Lender, (ii) extend the date scheduled for
payment of any principal of or interest on the Loan or any fees payable
hereunder without the written consent of each Lender directly affected thereby,
(iii) reduce the principal amount of any Loan, the rate of interest thereon or
any fees payable hereunder, without the consent of each Lender directly affected
thereby, or (iv) release any guarantor from its obligations under any Guaranty,
other than as part of or in connection with any disposition permitted hereunder
or under the Intercreditor Agreement, or release or subordinate its liens on all
or any substantial part of the Collateral granted under any of the other Loan
Documents (except as permitted pursuant to Section 22(b)), or change the
definition of “Required Lenders”, any provision of Section 4.2, any provision of
Section 16 (but solely with respect to Section 15.4 of the Senior Secured Credit
Agreement incorporated herein mutatis mutandis) or this Section 17, without, in
each case set forth in this clause (iv), the written consent of all Lenders. No
provision of Section 22 or other provision of this Agreement affecting
Collateral Agent in its capacity as such shall be amended, modified or waived
without the consent of the Collateral Agent.
 
18.         Assignment.
 
(a)          Subject to (i) the terms and conditions of the Intercreditor
Agreement, and (ii) receipt of the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed) (provided, that no
consent of Borrower shall be required (1) if an Event of Default has occurred
and is continuing, (2) in connection with an assignment or a delegation to a
Person that is a Lender or an Affiliate (other than natural persons) of a
Lender, or (3) such assignment or delegation is required or deemed advisable by
any Governmental Authority to which any Lender is subject; provided, further,
that Borrower shall be deemed to have consented to a proposed assignment unless
it objects thereto by written notice to Lender within five (5) Business Days
after having received notice thereof), each Lender may assign and delegate to
one or more assignees (each an “Assignee”) all, or any ratable part of all, of
the Obligations and the other rights and obligations of such Lender hereunder
and under the other Loan Documents; provided, however, that Borrower may
continue to deal solely and directly with such Lender in connection with the
interest so assigned to an Assignee until (i) written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrower by such Lender and the
Assignee, and (ii) such Lender and its Assignee (and Borrower, solely to the
extent the Borrower’s consent is required pursuant to this clause (a)) have
delivered to Borrower an Assignment and Assumption (with appropriate adjustments
thereto to reflect this Agreement and the Obligations) (each, an “Assignment and
Assumption”).
 
(b)          From and after the date that (i) Senior Agent’s consent has been
obtained in accordance with the terms and conditions of the Intercreditor
Agreement, and (ii) the applicable Lender, Assignee, and Borrower (solely to the
extent the Borrower’s consent is required pursuant to clause (a) above) execute
an Assignment and Assumption, (x) the Assignee thereunder shall be a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Assumption, shall have the
assigned and delegated rights and obligations of such Lender under the Loan
Documents, and (y) such Lender shall, to the extent that rights and obligations
hereunder and under the other Loan Documents have been assigned and delegated by
it pursuant to such Assignment and Assumption, relinquish its rights (except
with respect to rights to indemnification under this Agreement) and be released
from its obligations under this Agreement (and in the case of an Assignment and
Assumption covering all or the remaining portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents, such Lender shall
cease to be a party hereto and thereto), and such assignment shall affect a
novation between Borrower and the Assignee.
 
(c)          Immediately upon Borrower’s receipt of the fully executed
Assignment and Assumption and other items required by Section 18(b), this
Agreement shall be deemed to be amended to the extent, but only to the extent,
necessary to reflect the addition of the Assignee and the resulting adjustment
of the rights and duties of the applicable Lender arising therefrom.
 
18

--------------------------------------------------------------------------------


19.       Interpretation.  This Agreement shall be construed without regard to
any presumption or rule requiring construction or interpretation against the
party drafting an instrument or causing any instrument to be drafted. The
Schedules and Exhibits referred to herein shall be construed with, and as an
integral part of, this Agreement to the same extent as if they were set forth
verbatim herein.
 
20.        Savings Clause.  Notwithstanding any provision to the contrary
contained in this Agreement or any other Loan Document, the Borrower shall not
be required to pay, and no Lender shall be permitted to contract for, take,
reserve, charge or receive, any compensation which constitutes interest under
applicable law in excess of the maximum amount of interest permitted by law
(“Excess Interest”).  If any Excess Interest is provided for or determined by a
court of competent jurisdiction to have been provided for in this Agreement or
in any other Loan Document or otherwise contracted for, taken, reserved, charged
or received, then in such event:  (a) the provisions of this Section 20 shall
govern and control; (b) the Borrower shall not be obligated to pay any Excess
Interest; (c) any Excess Interest that any Lender may have contracted for,
taken, reserved, charged or received hereunder shall be, at such Lenders’
option, (i) applied as a credit against the outstanding principal balance of the
Obligations or accrued and unpaid interest (not to exceed the maximum amount
permitted by law) owed to such Lender, (ii) refunded to the payor thereof, or
(iii) any combination of the foregoing; (d) the interest provided for shall be
automatically reduced to the maximum lawful rate allowed from time to time under
applicable law (the “Maximum Rate”), and this Agreement and the other Loan
Documents shall be deemed to have been, and shall be, reformed and modified to
reflect such reduction; and (e) the Borrower shall have no action against the
Collateral Agent or any Lender for any damages arising due to any Excess
Interest.  If for any period of time interest on any Obligations is calculated
at the Maximum Rate rather than the applicable rate under this Agreement, and
thereafter such applicable rate becomes less than the Maximum Rate, the rate of
interest payable on such Obligations owed to any Lender shall remain at the
Maximum Rate until such Lender shall have received the amount of interest which
such Lender would have received during such period on such Obligations had the
rate of interest not been limited to the Maximum Rate during such period.  All
sums paid or agreed to be paid hereunder or under the other Loan Documents for
the use, forbearance or detention of sums due shall, to the extent permitted by
applicable law, be amortized, pro‑rated, allocated and spread throughout the
full term of the Obligations until payment in full so that the rate or amounts
of interest on account of the Obligations does not exceed the Maximum Rate.  The
terms of this Section 20 shall be deemed incorporated into each other Loan
Document, whether or not specific reference to this Section 20 is made.
 
21.        Intercreditor Agreement.  Notwithstanding anything herein to the
contrary, the Obligations evidenced by this Agreement and the other Loan
Documents, the Liens and security interests granted to the Collateral Agent
pursuant to the terms hereof and thereof and the exercise of any right or remedy
by the Collateral Agent or any Lender hereunder or thereunder are subject to the
provisions of the Intercreditor Agreement. In the event of any conflict between
the terms of the Intercreditor Agreement and any other Loan Document, the terms
of the Intercreditor Agreement shall govern. Notwithstanding anything that may
be contained herein to the contrary, all of the provisions of the Loan
Documents, including without limitation, the covenants of the Loan Parties and
Parent contained herein and therein and all of the rights, remedies and powers
for herein and therein, are subject to the provisions of the Intercreditor
Agreement.


19

--------------------------------------------------------------------------------


22.         Collateral Agent.
 
(a)         Each of the Lenders hereby irrevocably appoints the Collateral Agent
as its agent and authorizes the Collateral Agent to take such actions on its
behalf, including execution of the other Loan Documents, and to exercise such
powers as are delegated to the Collateral Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. Without limiting the generality of the foregoing, Collateral Agent
shall have the sole and exclusive authority to (a) [reserved]; (b) execute and
deliver as Collateral Agent, each Loan Document, including any intercreditor or
subordination agreement, and accept delivery of each Loan Document; (c) act as
collateral agent for Lenders for purposes of perfecting and administering Liens
under the Loan Documents, and for all other purposes stated therein and execute
or file any and all financing or similar statements or notices, amendments,
renewals, supplements, documents, instruments, proofs of claim, notices and
other written agreements with respect to the Loan Documents; (e) manage,
supervise or otherwise deal with Collateral; (f) exclusively receive, apply, and
distribute payments and proceeds of the Collateral as provided in the Loan
Documents, (g) open and maintain such bank accounts and cash management
arrangements as Collateral Agent deems necessary and appropriate in accordance
with the Loan Documents, (h) take any enforcement action or otherwise exercise
any rights or remedies with respect to any Collateral or under any Loan
Documents, applicable law or otherwise, and (i) incur and pay such expenses as
Collateral Agent may deem necessary or appropriate for the performance and
fulfillment of its functions and powers pursuant to the Loan Documents, whether
or not any Loan Party is obligated to reimburse Collateral Agent or Lenders for
such expenses pursuant to the Loan Documents or otherwise.  The provisions of
this Section 22 are solely for the benefit of Collateral Agent and the Lenders,
and the Loan Parties and the Parent shall not have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” as used herein or in any other Loan Documents (or any
similar term) with reference to the Collateral Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
 
(b)       The Lenders irrevocably authorize Collateral Agent, at its option and
in its discretion, (a) to release any Lien granted to or held by Collateral
Agent under any Loan Document (i) as required pursuant to the Intercreditor
Agreement, (ii) upon payment in full of all Loans and all other Obligations
(other than contingent obligations for which no claims have been made); (ii)
constituting property sold or to be sold or disposed of as part of or in
connection with any disposition permitted hereunder (including the release of
any guarantor); or (iii) subject to Section 17 above, if approved, authorized or
ratified in writing by the Required Lenders; or (b) to subordinate its interest
in any Collateral to any holder of a Lien on such Collateral which is permitted
by clause (a) or (b) of the definition of “Permitted Liens” (it being understood
that the Collateral Agent may conclusively rely on a certificate from Borrower
in determining whether the Indebtedness secured by any such Lien is permitted
hereunder). Upon request by Collateral Agent at any time, the Lenders will
confirm in writing Agent’s authority to release, or subordinate its interest in,
particular types or items of Collateral pursuant to this Section 22(b).
Collateral Agent may, and at the direction of Required Lenders shall, subject to
the Intercreditor Agreement, give blockage notices in connection with the
Intercompany Subordinated Debt and each Lender hereby authorizes the Collateral
Agent to give such notices. Each Lender further agrees that it will not act
unilaterally to deliver such notices.
 
(c)        Sections 14.3 (Duties and Obligations), 14.4 (Reliance), 14.5
(Sub-Agents), 14.6 (Resignation), 14.7(a) (Non-Reliance), 14.8 (Not Partners or
Co-Venturers; Collateral Agent as Representative of the Secured Parties) (other
than the last sentence of Section 14.8(a)); 14.9 (Credit Bidding), 14.11
(Restrictions on Actions by Lenders), 14.12 (Expenses); 14.13 (Notice of Default
or Event of Default), and 14.14 (Liability of Agent) of the Senior Secured
Credit Agreement are hereby incorporated into this Agreement, mutatis mutandis,
as a part hereof for all purposes (for the avoidance of doubt, with references
to “Agent” in such provisions (and defined terms used in such provisions) being
deemed for all purposes hereof to refer to Collateral Agent).
 
20

--------------------------------------------------------------------------------


[Signatures on following page]
 
21

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have signed this Agreement as of the date
first set forth above.



 
BORROWER:
       
ETAILZ INC.
       
By:
/s/ Kunal Chopra
 


Name: Kunal Chopra
 


Title: Chief Executive Officer
       
PARENT:
       
TRANS WORLD ENTERTAINMENT
CORPORATION
       
By:
/s/ Edwin Sapienza
 


Name: Edwin Sapienza
 


Title: Chief Financial Officer



[Signature Page to Subordinated Loan and Security Agreement]



--------------------------------------------------------------------------------



 
COLLATERAL AGENT:
      
TWEC LOAN COLLATERAL AGENT, LLC
      
By:
ALIMCO RE LTD.
 
Its: Member
      
By:
/s/ Jonathan Marcus
 
Name: Jonathan Marcus
 
Title: CEO
      
By:
RJHDC, LLC
 
Its:
Member
      
By:
/s/ Anne Higgins
 


Name: Anne Higgins
 


Title: Sole Member / Manager



[Signature Page to Subordinated Loan and Security Agreement]



--------------------------------------------------------------------------------



 
LENDERS:
ALIMCO RE LTD.
 


 
By:
/s/ Jonathan Marcus
   
Name: Jonathan Marcus
   
Title: CEO



[Signature Page to Subordinated Loan and Security Agreement]



--------------------------------------------------------------------------------



 
RJHDC, LLC
        
By:
/s/ Anne Higgins
   
Name: Anne Higgins
   
Title: Sole Member / Manager



[Signature Page to Subordinated Loan and Security Agreement]



--------------------------------------------------------------------------------



 
KICK-START III, LLC
     
By:
/s/ Thomas C. Simpson
   
Name:
Thomas C. Simpson
   
Title:
Managing Member
       
KICK-START IV, LLC
     
By:
/s/ Thomas C. Simpson
   
Name:
Thomas C. Simpson
   
Title:
Managing Member



[Signature Page to Subordinated Loan and Security Agreement]



--------------------------------------------------------------------------------


Schedule 2.1


Lender Commitments


Lender
Commitment
Alimco Re Ltd.
$2,718,000
RJHDC, LLC
$2,006,800
Kick-Start III, LLC
$300,000
Kick-Start IV, LLC
$200,000



[Schedule 2.1 to Subordinated Loan Agreement]



--------------------------------------------------------------------------------


Schedule 8.4


Post-Closing Items




1.
Parent shall no later than 120 days after the Closing Date (or such later date
as the Collateral Agent may agree in writing in its sole discretion), with
respect to each Deposit Account (other than Restricted Accounts) that is not
subject to a control agreement in favor of the Collateral Agent as of the
Closing Date, (i) enter into a control agreement in favor of the Collateral
Agent, which control agreement is in form and substance reasonably acceptable to
the Collateral Agent, or (ii) close such Deposit Account.





2.
Borrower shall no later than 30 days after the Closing Date (or such later date
as the Collateral Agent may agree in writing in its sole discretion), with
respect to each Deposit Account that is not subject to a control agreement in
favor of the Collateral Agent, enter into a control agreement in form and
substance reasonably acceptable to the Collateral Agent.





3.
Parent shall hold its next shareholder meeting no later than 60 days after the
Closing Date (or such later date as the Collateral Agent may agree in writing in
its sole discretion) and at such shareholder meeting shall submit to the
shareholders for approval (i) an amendment to the Certificate of Incorporation
of the Parent providing for the reconstitution of the board of directors of the
Parent in a manner consistent with the Voting Agreement, and (ii) a slate of
directors consistent with the terms of the Voting Agreement.





4.
Borrower shall deliver to Collateral Agent no later than 30 days after the
Closing Date (or such later date as the Collateral Agent may agree in writing in
its sole discretion) all applicable insurance certificates and endorsements
required under Section 7.14(a) of the Senior Secured Credit Agreement, as
incorporated herein, mutatis mutandis pursuant to Section 8.1 hereof.





5.
Borrower shall deliver to Collateral Agent no later than 45 days after the
Closing Date (or such later date as the Collateral Agent may agree in writing in
its sole discretion) (i) a duly executed consent and waiver agreement in
connection with the lease between Borrower and Park SPE, LLC, and (ii) a duly
executed landlord’s waiver and agreement in connection with the lease between
Borrower and S&L Sullivan LLC.



[Schedule 8.4 to Subordinated Loan Agreement]



--------------------------------------------------------------------------------


Schedule 8.6


Warrants and Options




1.
Common Stock Purchase Warrants, issued on the Closing Date by Parent to each of
the Lenders



Trans World Entertainment Corporation - Award Summary Report
 
 
  
Employee
First Name
Employee
Last Name
Award Type
Grant Date
 Expiration Date
 
Grant
Price
   
Outstanding
 
 Adjusted Releasable
 
John
Anderson
Options (NQ)
01-Mar-2011
26-Feb-2021
 
$
34.60
     
1,000.00
 
 
  
John
Anderson
Options (NQ)
07-May-2012
05-May-2022
 
$
50.60
     
1,000.00
 
 
  
John
Anderson
Options (NQ)
21-Jun-2013
19-Jun-2023
 
$
97.40
     
1,000.00
 
 
  
John
Anderson
Options (NQ)
03-Jun-2014
31-May-2024
 
$
67.20
     
1,750.00
 
 
  
John
Anderson
Options (NQ)
01-Apr-2015
29-Mar-2025
 
$
74.40
     
5,000.00
 
 
  
John
Anderson
Options (NQ)
06-May-2016
04-May-2026
 
$
76.20
     
6,750.00
 
 
  
John
Anderson
Options (NQ)
19-May-2017
17-May-2027
 
$
37.00
     
6,000.00
 
 
  
John
Anderson
Options (NQ)
27-Jun-2018
24-Jun-2028
 
$
19.60
     
6,000.00
 
 
  
Mitch
Bailey
Options (NQ)
17-Oct-2016
15-Oct-2026
 
$
75.00
     
1,500.00
 
 
  
Mitch
Bailey
Options (NQ)
17-Jan-2018
15-Jan-2028
 
$
36.60
     
1,500.00
 
 
  
Song
Daniel
Options (NQ)
24-Jul-2017
22-Jul-2027
 
$
36.00
     
250.00
 
 
  
Jeffrey
Davis
Options (NQ)
07-May-2012
05-May-2022
 
$
50.60
     
250.00
 
 
  
Jeffrey
Davis
Options (NQ)
21-Jun-2013
19-Jun-2023
 
$
97.40
     
500.00
 
 
  
Jeffrey
Davis
Options (NQ)
03-Jun-2014
31-May-2024
 
$
67.20
     
375.00
 
 
  
Jeffrey
Davis
Options (NQ)
15-May-2015
12-May-2025
 
$
77.60
     
375.00
 
 
  
Jeffrey
Davis
Options (NQ)
06-May-2016
04-May-2026
 
$
76.20
     
375.00
 
 
  
Michael
Feurer
Options (NQ)
13-Oct-2014
10-Oct-2024
 
$
70.00
     
15,000.00
 
 
  
Michael
Feurer
Options (NQ)
14-Apr-2016
12-Apr-2026
 
$
77.00
     
7,858.20
 
 
  
Michael
Feurer
Options (NQ)
06-May-2016
04-May-2026
 
$
76.20
     
5,000.00
 
 
  
Michael
Feurer
Options (NQ)
19-May-2017
17-May-2027
 
$
37.00
     
7,500.00
 
 
  
Michael
Feurer
Options (NQ)
27-Jun-2018
24-Jun-2028
 
$
19.60
     
7,500.00
 
 
  
Hastings
Jeff
Options (NQ)
08-Aug-2019
05-Aug-2029
 
$
5.40
     
750.00
 
 
  
Chopra
Kunal
Options (NQ)
03-Sep-2019
31-Aug-2029
 
$
3.51
     
5,000.00
 
 
  
Robert
Marks
Options (NQ)
12-Jul-2012
10-Jul-2022
 
$
60.00
     
750.00
 
 
  
Michael
Nahl
Options (NQ)
17-Feb-2011
14-Feb-2021
 
$
35.80
     
750.00
 
 
  
Michael
Reickert
Options (NQ)
06-Jul-2016
04-Jul-2026
 
$
73.40
     
750.00
 
 
  
Edwin
Sapienza
Options (NQ)
01-Mar-2011
26-Feb-2021
 
$
34.60
     
400.00
 
 
  
Edwin
Sapienza
Options (NQ)
07-May-2012
05-May-2022
 
$
50.60
     
500.00
 
 
  
Edwin
Sapienza
Options (NQ)
21-Jun-2013
19-Jun-2023
 
$
97.40
     
500.00
 
 
  




[Schedule 8.6 to Subordinated Loan Agreement]



--------------------------------------------------------------------------------


Trans World Entertainment Corporation - Award Summary Report
   
Employee
First Name
Employee
Last Name
Award Type
Grant Date
Expiration Date
   
Grant
Price
     
Outstanding

 
 Adjusted Releasable
 
Edwin
Sapienza
Options (NQ)
03-Jun-2014
31-May-2024
 
$
67.20
     
375.00
 
 
  
Edwin
Sapienza
Options (NQ)
15-May-2015
12-May-2025
 
$
77.60
     
375.00
 
 
  
Edwin
Sapienza
Options (NQ)
06-May-2016
04-May-2026
 
$
76.20
     
375.00
 
 
  
Edwin
Sapienza
Options (NQ)
19-May-2017
17-May-2027
 
$
37.00
     
1,250.00
 
 
  
Edwin
Sapienza
Options (NQ)
27-Jun-2018
24-Jun-2028
 
$
19.60
     
1,250.00
 
 
  
Edwin
Sapienza
Options (NQ)
23-Oct-2018
20-Oct-2028
 
$
20.80
     
2,500.00
 
 
  
John
Choe
Options (NQ)
17-Oct-2016
5/20/2020
 
$
75.00
     
63.00
 
 
  
Bruce
Eisenberg
Options (NQ)
06-May-2010
5/20/2020
 
$
42.20
     
5,000.00
 
 
  
Bruce
Eisenberg
Options (NQ)
06-May-2010
5/20/2020
 
$
42.20
     
5,000.00
 
 
  
Bruce
Eisenberg
Options (NQ)
21-Jun-2013
5/20/2020
 
$
97.40
     
2,500.00
 
 
  
Bruce
Eisenberg
Options (NQ)
03-Jun-2014
5/20/2020
 
$
67.20
     
1,750.00
 
 
  
Bruce
Eisenberg
Options (NQ)
15-May-2015
5/20/2020
 
$
77.60
     
1,750.00
 
 
  
Bruce
Eisenberg
Options (NQ)
06-May-2016
5/20/2020
 
$
76.20
     
1,750.00
 
 
  
Bruce
Eisenberg
Options (NQ)
19-May-2017
5/20/2020
 
$
37.00
     
1,750.00
 
 
  
Bruce
Eisenberg
Options (NQ)
27-Jun-2018
5/20/2020
 
$
19.60
     
1,750.00
 
 
  
Jodie
Evans
Options (NQ)
01-Mar-2011
5/20/2020
 
$
34.60
     
250.00
 
 
  
Jodie
Evans
Options (NQ)
07-May-2012
5/20/2020
 
$
50.60
     
250.00
 
 
  
Jodie
Evans
Options (NQ)
21-Jun-2013
5/20/2020
 
$
97.40
     
250.00
 
 
  
Jodie
Evans
Options (NQ)
03-Jun-2014
5/20/2020
 
$
67.20
     
250.00
 
 
  
Jodie
Evans
Options (NQ)
01-Apr-2015
5/20/2020
 
$
74.40
     
1,250.00
 
 
  
Jodie
Evans
Options (NQ)
06-May-2016
5/20/2020
 
$
76.20
     
1,250.00
 
 
  
Jodie
Evans
Options (NQ)
19-May-2017
5/20/2020
 
$
37.00
     
1,250.00
 
 
  
Jodie
Evans
Options (NQ)
27-Jun-2018
5/20/2020
 
$
19.60
     
1,250.00
 
 
  
Richard
Flaherty
Options (NQ)
06-Jun-2016
5/20/2020
 
$
78.00
     
750.00
 
 
  
James
Frering
Options (NQ)
28-Jun-2012
5/20/2020
 
$
60.60
     
1,250.00
 
 
  
James
Frering
Options (NQ)
03-Jun-2014
5/20/2020
 
$
67.20
     
500.00
 
 
  
James
Frering
Options (NQ)
15-May-2015
5/20/2020
 
$
77.60
     
750.00
 
 
  
James
Frering
Options (NQ)
06-May-2016
5/20/2020
 
$
76.20
     
1,250.00
 
 
  
James
Frering
Options (NQ)
19-May-2017
5/20/2020
 
$
37.00
     
1,750.00
 
 
  
James
Frering
Options (NQ)
27-Jun-2018
5/20/2020
 
$
19.60
     
1,750.00
 
 
  
Timothy
Lopes
Options (NQ)
15-Feb-2016
5/20/2020
 
$
72.80
     
250.00
 
 
  
Ordeshook
Michael
Options (NQ)
05-Jun-2017
5/20/2020
 
$
32.00
     
1,250.00
 
 
  
Jesse
Wilner
Options (NQ)
16-Feb-2016
5/20/2020
 
$
72.60
     
375.00
 
 
  
 
 
 
 
 
           
129,196.20
 
 
  
 
 
 
 
 
               
 
         



[Schedule 8.6 to Subordinated Loan Agreement]



--------------------------------------------------------------------------------


Trans World Entertainment Corporation - Award Summary Report
   
Employee
First Name
Employee
Last Name
Award Type
Grant Date
Expiration Date
   
Grant
Price
     
Outstanding
 
   Adjusted Releasable  
Robert
Marks
Restricted Stock Award
27-May-2014
 
               
      1,250.00
To be issued upon separation from the board
Michael
Solow
Restricted Stock Award
01-Jun-2004
 
               
          483.00
To be issued upon separation from the board
Michael
Solow
Restricted Stock Award
26-Dec-2012
 
               
             65.00
To be issued upon separation from the board
Michael
Solow
Restricted Stock Award
02-Apr-2014
 
               
             74.00
To be issued upon separation from the board
Robert
Marks
Share Units (RSU)
02-May-2016
 
               
           531.00
To be issued upon separation from the board
Robert
Marks
Share Units (RSU)
01-May-2018
 
               
        3,200.00
To be issued upon separation from the board
Michael
Nahl
Share Units (RSU)
02-May-2016
 
               
             83.00
To be issued upon separation from the board
Michael
Nahl
Share Units (RSU)
01-May-2018
 
               
             75.00
To be issued upon separation from the board
 
 
 
 
 
               
            5,761.00
 



[Schedule 8.6 to Subordinated Loan Agreement]



--------------------------------------------------------------------------------



Exhibit A


Perfection Certificate


[See attached]


[Exhibit A to Subordinated Loan Agreement]



--------------------------------------------------------------------------------


Exhibit B


Closing Checklist


[See attached]


[Exhibit B to Subordinated Loan Agreement]





--------------------------------------------------------------------------------